Exhibit 10.08 CAPITAL BANK SUPPLEMENTAL RETIREMENT PLAN FOR DIRECTORS (Amended and Restated Effective December 18, 2008) PURPOSE The purpose of this Capital Bank Supplemental Retirement Plan for Directors (the “Plan”) is to provide valuable retirement and other benefits to Board members who are selected to participate in the Plan and who satisfy the requirements prescribed by the Plan and Adoption Agreement for the receipt of those benefits. This Plan will only be for those Directors shown in Section 3 of the Adoption Agreement and no additional Directors may be added to this Plan. The Plan was originally adopted effective May 24, 2005. This amendment and restatement of the Plan was adopted effective December 18, 2008 in order to ensure the Plan’s compliance with additional rules and regulations under Code Section 409A governing nonqualified deferred compensation arrangements. ARTICLE I DEFINITIONS 1.01Accrued Benefit Accrued Benefit is defined in the Adoption Agreement. 1.02Adoption Agreement Adoption Agreement means the agreement entered into by the Employer evidencing adoption of the Plan and selection of key Plan terms and conditions and is incorporated by reference herein. 1.03Affiliate Affiliate means any entity that is a member of a controlled group of Employers, as defined in Code section414(b) or a group of trades or businesses under common control, as defined in Code section 414(c), of which the Employer is a member according to Code section414(b) or Code section 414(c), and which has, with the approval of the Board, adopted the Plan by action of its board. 1.04Board Board means the Board of Directors of Capital Bank Corporation or any successor corporation or bank. Service on an advisory board of any Employer or Affiliate shall not constitute Board service for purpose of this Plan. 1.05Cause Unless otherwise defined in the Adoption Agreement, Cause means fraud or dishonesty involving the assets of the Employer or an Affiliate or the conviction of, or pleading guilty or nolo contendre to, a felony or embezzlement from the Employer or an Affiliate. 1.06Change in Control For purposes of this Plan, the term “Change in Control” shall mean any of the following: (i)Any “person” (as such term is used in Section 13(d)(3) or 14(d)(2) of the Securities
